Citation Nr: 0616744	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Whether new and material evidence has been submitted to 
reopen the claim for to service connection for 
sinusitis/pharyngitis (claimed as an upper respiratory 
condition).

3.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1948 to June 
1952, and from February to August 1953.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 29, 2003, rating decision of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO).

The claims for sinusitis/pharyngitis and PTSD are addressed 
in the REMAND portion of the decision below.  These claims 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Coronary artery disease is not shown in service or within 
one year of separation.

2.  Competent evidence has not been presented linking the 
current medical findings for hypertension, atypical chest 
pain (angina), atherosclerosis, and possible coronary artery 
disease to service or service-connected disease or injury, 
including PTSD or tonsillitis.

3.  Competent evidence has not been presented showing that 
service-connected disease or injury aggravates hypertension, 
atypical chest pain, atherosclerosis or possible coronary 
artery disease.



CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

2.  Disability due to coronary artery disease is not 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  This timing 
requirement applies equally to the initial-disability-rating 
and effective-date elements of a service connection claim.  
Dingess supra.

The Board finds that the VCAA letter sent to the appellant in 
August 2002 complied with VCAA statutory notice requirements 
as outlined above, except as to the disability rating and 
effective date elements which we believe is non-prejudicial 
to the appellant in view of the denial of the claim, as 
discussed below.

Prior to the initial adjudication of the claim for service 
connection for coronary artery disease in January 2003, the 
RO sent the appellant a letter dated August 2002, wherein he 
was notified of the VCAA.  This VCAA letter specifically 
informed the appellant of the evidence necessary to establish 
entitlement to compensation, except as to degree of 
disability and effective date of disability, under the 
heading What Must The Evidence Show to Establish Entitlement.  
It also informed him of the evidence VA would seek to obtain 
under the heading VA's Duty to Assist You Obtain In Obtaining 
Evidence For Your Claim.  This letter further informed the 
appellant of the evidence the appellant was expected to 
provide/obtain under the headings What Information Or 
Evidence Do We Still Need From You and What Can You Do To 
Help With Your Claim.  While the August 2002 VCAA letter did 
not use the exact language "to submit any evidence he has 
that pertains to his claim," the substance of the requests 
for information and evidence set out under the aforementioned 
heading informed the appellant that additional information or 
evidence was needed to support his claim, regardless of the 
domiciliary (VA or veteran-claimant).  Also, he was expressly 
told to advise VA about any "information or evidence he 
wanted VA to get" and he was advised to send any information 
or evidence to VA under the heading When and Where Do You 
Send The Information or Evidence.  Accordingly, we believe 
that the fourth notice-element was essentially satisfied.

Considered as a whole, the information contained in the 
August 2002 VCAA letter was sufficient to allow the appellant 
to meaningfully participate in the prosecution of his claim 
for service connection for coronary artery disease, except as 
to the degree of disability and effective date of disability.  
However, the Board finds that there was no prejudice to the 
appellant in this error because, as discussed below, because 
the weight of the evidence is against his claim.  As the 
benefit sought could not be awarded even had there been 
adequate VCAA as to the disability rating and effective date 
of disability award, there simply is no prejudice in this 
case.

The Board has also satisfied its duty to assist the appellant 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service 
medical records, VA treatment records, and VA examination 
reports have been associated with the claims folder.  There 
is no indication that there is any additional relevant 
evidence to be obtained either by VA or by the appellant, and 
there is no other specific evidence to advise him to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  VA has 
satisfied its duties to notify and to assist the claimant.

II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Cardiovascular disease shall be granted service connection 
although not otherwise established as incurred in or 
aggravated by service if manifested to a compensable degree 
within one year following service in a period of war or 
following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2005).

Furthermore, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  Additionally, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 
C.F.R. § 3.310(a) (2005).

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

A review of the evidence of record shows that the service 
medical records are negative for coronary artery disease, or 
abnormal heart pathology.  The July 1953 examination 
disclosed that the heart was normal and blood pressure was 
116/70.  In 1980, a VA examination disclosed that the heart 
sounds were good and the heart was not enlarged.  Blood 
pressure was 130/80, 140/80 and 130/75.  The first documented 
evidence of abnormal heart pathology is on a VA "problem 
list" which notes cardiac dysrhythmias in October 1996.  A 
year later, in October 1997, a VA imaging study report showed 
an impression for atherosclerosis.

In May 1998, the appellant underwent a comprehensive cardiac 
work-up during VA hospital admission.   He was admitted for 
complaints of chest tightness with early morning onset 
lasting seconds.  Notes show that chest pain was on the left 
and pleuritic in nature, given that it was sharp, worse with 
deep inspiration, and without a predictable pattern of 
occurrence.  Persantine-thallium testing revealed normal 
physiological findings and mild nonspecific apical changes, 
noted as "probably normal myocardial perfusion."  The 
discharge assessment was hypertension and chronic chest pain, 
most likely non-cardiac origin.  The physician reported that 
history, EKG, and cardiac enzymes were not suggestive of 
ischemic pain, but that given the age and risk factors (male, 
age, ex-smoker) he might have some coronary artery disease.

VA treatment records dated August 1999 show that the 
appellant was seen for complaints of chest pain.  He was 
evaluated and assessed with atypical chest pain.  
Subsequently dated VA treatment records continue to show 
complaints of chest pain, assessed as atypical chest pain.  

VA treatment records dated 1998 to 2004 show complaints of 
chest pain diagnosed as stable angina.  Cariology evaluations 
were negative for acute myocardial-ischemia.  Treatment 
included medication for angina, nitroglycerin tablets, and 
coronary artery disease therapy.  In May 2001, the diagnostic 
impression was stable angina, without evidence of acute 
myocardial infarction or unstable angina from physical, 
history, negative EKG's and negative cardiac panel.  A 
myocardial perfusion imaging study performed in June 2001 
showed a normal sinus rhythm and no abnormalities; a small, 
mild apical perfusion defect was reported but this was again 
noted as possibly normal.  In  March 2004, the impression was 
possible enlargement of the left ventricle.

Weighing the evidence of record, the Board finds that the 
weight of the evidence is against service connection for 
coronary artery disease.  Competent evidence has not been 
presented showing coronary artery disease in service or 
within the initial post separation year.  Rather, prior to 
separation and in 1980, the cardiovascular system was normal.

Voluminous VA treatment reports are associated with the 
claims folder.  These show complaints of chest pain diagnosed 
as angina.  They show coronary artery disease therapy and 
possible coronary artery disease.  They also show medical 
findings for hypertension and atherosclerosis.  However, 
competent evidence linking any of these conditions to service 
has not been presented.

The appellant has advanced several theories to support 
entitlement to compensation for coronary artery disease.  In 
July 2002, he averred that his heart problems were due to 
oxygen delivery problems, presumably respiratory.  In 
February 2003, he averred that coronary artery disease was 
secondary to PTSD.  In May 2004, the appellant argued that 
coronary artery disease was aggravated by service-connected 
PTSD.  Lastly, at an Informal Conference with a Decision 
Review Officer in August 2004, he argued that hypertension 
and coronary artery disease were due to a muscle condition 
around his heart or possibly breathing difficulties, not 
PTSD.

The Board acknowledges the appellant's arguments.  However, 
competent evidence has not been presented showing that any 
degree of disability due to coronary artery disease is 
proximately due to or the result of service-connected disease 
or injury, including PTSD or tonsillitis, or that coronary 
artery disease aggravates any service-connected disability, 
including PTSD.

The appellant is not competent to provide a medical opinion 
as to the cause of coronary artery disease, as claimed, or 
any other medical diagnoses.  Bostain v. West, 11 Vet.App. 
12, 127 (1998), citing Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); see also, Routen v. Brown, 10 Vet.App. 183, 196 
(19997)("a layperson is generally not capable of opining on 
matters requiring medical knowledge.").  

Accordingly, in view of the above, the claim is denied.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for coronary artery disease is denied.



REMAND

The appellant filed a claim for service connection for PTSD 
in July 2002 and, in a January 2003 rating decision, the RO 
awarded service connection for PTSD at the 10 percent 
disability level.  A notice of disagreement was received in 
February 2003 with the initial disability award and the RO 
issued the appellant a Statement of the Case in April 2004.  
VA received a timely filed substantive appeal to the Board in 
May 2004.  Subsequently, the RO awarded a 50 percent 
disability award for PTSD in an August 2005 rating decision.  
The appellant was notified of this action in a letter dated 
September 2005.  No Supplemental Statement of the Case (SSOC) 
has been issued to the appellant, and he has not withdrawn 
his appeal of the issue concerning entitlement to an 
increased evaluation.  Moreover, subsequent correspondence 
from the appellant suggests that he affirmatively seeks to 
continue his appeal on the initial evaluation for PTSD.  The 
RO must therefore issue the appellant an SSOC since there has 
been a material change in the rating of the disability.  
38 C.F.R. § 19.31 (2005).  Additionally, we note that VCAA-
compliant notice was not given the appellant prior to the 
initial adjudication of this claim for PTSD.  Specifically, 
he was not advised of all five elements of the service 
connection claim to include the degree of disability and 
effective date of disability (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As such, the appellant 
should be provided with a new VCAA-compliant letter 
(addressing all elements) and the PTSD claim should be 
readjudicated after issuance of this letter to ensure VA has 
satisfied its due process obligations to the appellant.

Also, VCAA-compliant notice has not been issued for the 
sinusitis/pharyngitis claim.  This is a claim to reopen.  
While the RO provided some notice of the applicable laws 
concerning previously denied claims on the issue of service 
connection for asthma, this notice was not directed at the 
claim for sinusitis/pharyngitis and it did not provide notice 
of what constitutes material evidence with respect to the 
claim for sinusitis/pharyngitis.  What constitutes "material 
evidence" depends on the basis the claim was previously 
denied.  Failure to provide notice of what constitutes 
"material evidence" is prejudicial to the appellant because 
it is a failure to provide him notice of a key element in 
substantiating his claim to reopen and effectively deprives 
him an opportunity to participate in the adjudication 
process.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  Accordingly, remand is required so that the 
RO may issue the appellant a VCAA-compliant notice on the 
claim to reopen for service connection for 
sinusitis/pharyngitis and, thereafter, readjudicated the 
claim.

In view of the above, the claims for PTSD and 
sinusitis/pharyngitis are REMANDED for the following action:

1.  VCAA-compliant notice that addresses 
each content element, including notice of 
the rating criteria and the effective 
date of an award, must be provided to the 
appellant.  Additionally, in the case of 
the claim to reopen for 
sinusitis/pharyngitis, the appellant 
should be provided a letter with (A) 
notice of what constitutes "new and 
material evidence" under the applicable 
laws and regulations, and (B) after 
examining the basis for the prior denial, 
a description of the evidence necessary 
to substantiate that missing key 
element(s) to establish entitlement for 
service connection.

2.  Thereafter, the RO should 
readjudicate the claims.  If any of the 
claims remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the claims should be returned 
to the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


